UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4752
DAVIN LAMONT SMITH,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                             (CR-02-17)

                      Submitted: May 22, 2003

                      Decided: June 13, 2003

       Before NIEMEYER and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Jeanette Doran Brooks, Research
and Writing Attorney, Raleigh, North Carolina, for Appellant. Anne
Margaret Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.
2                       UNITED STATES v. SMITH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Davin Lamont Smith pled guilty to distributing 3.5 grams of
cocaine base (Count 1), two counts of possessing a firearm by a con-
victed felon (Counts 2 and 4), and using and carrying a firearm in
relation to a drug trafficking crime (Count 3). The district court sen-
tenced Smith to 96 months imprisonment for Counts 1, 2 and 4, and
60 months, to be served consecutively, for Count 3. The court also
fined Smith $8400 ($2100 per offense), and imposed a special assess-
ment of $400 ($100 per offense). On appeal, counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), alleging that there
are no meritorious claims on appeal but raising the following issue:
whether the sentencing court erred by ordering Smith to pay a fine
without considering the burden the fine would impose on his three
dependent children. For the reasons that follow, we affirm in part, and
vacate and remand in part.

   We vacate and remand for the district court to consider the burden
that the $8400 fine will have on Smith’s three dependent children as
required by 18 U.S.C. § 3572(a)(2) (2000). See United States v. Cast-
ner, 50 F.3d 1267, 1277 (4th Cir. 1995). A district court must make
factual findings with respect to applicable § 3572 factors, to ensure
that there is a basis for appellate review. United States v. Walker, 39
F.3d 489, 492 (4th Cir. 1994). We also direct the district court’s atten-
tion to the clerical error in its criminal judgment stating that Smith’s
total offense level was 26. A review of the entire record reveals that
Smith’s total offense level was 21; the error may be corrected under
Fed. R. Crim. P. 36.

   We have examined the entire record in this case, in accordance
with the requirements of Anders, and find no other meritorious issues
for appeal. Accordingly, we affirm in part, vacate in part, and remand.
This court requires that counsel inform his client, in writing, of his
                       UNITED STATES v. SMITH                      3
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                  AFFIRMED IN PART, VACATED
                                      IN PART AND REMANDED